ORDER

PER CURIAM.
Defendant, Jason Bedwell, appeals from the judgment entered on his convictions by a jury of two counts of sodomy in violation of Section 566.062 RSMo (1994). He was sentenced to concurrent terms of twenty-two years imprisonment on each count.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).